Citation Nr: 0714523	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to July 1967 
and from January 1991 to May 1991.  The veteran died in 
February 2002 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service connected 
for gastric ulcer, tinea cruris and tinea pedis, fatigue and 
memory loss due to undiagnosed illness, status-post 
tonsillitis, and status-post pilonidal cystectomy.

2.  The immediate cause of the veteran's death in February 
2002 was identified on the death certificate as post-
operative refractory intra-abdominal bleed with renal 
failure, due to refractory immune thrombocytopenia.
 
3.  Competent, probative medical evidence does not show that 
the fatal hematological disorder was the result of, or 
medically attributed to, the veteran's periods of active duty 
or any incidents therein, or diagnosed to a compensable 
degree within one year of discharge from active duty.

4.  The competent, probative medical evidence does not show 
that there is any etiologic connection between the maladies 
associated with his demise listed on the death certificate 
and his service-connected disabilities, or that service-
connected disability contributed substantially or materially, 
or combined, to cause or hasten death.

CONCLUSIONS OF LAW

1.  Idiopathic thrombocytopenia purpura, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2006).

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters from the 
AOJ to the appellant in July 2002 and May 2006.  The letters 
informed the appellant of what evidence was required to 
substantiate her cause of death claim as well as her and VA's 
respective duties for obtaining evidence.  The latter letter 
requested she submit any evidence in her possession pertinent 
to her claim.  Such notice did not inform the appellant as to 
compensation or effective date criteria.  However, as the 
appeal decided herein denies the benefit sought, no 
compensation or effective date will be assigned and there can 
be no possibility of any prejudice to the appellant.

Here, the Board finds that any defect with respect to the 
timing of the complete VCAA notice requirement was harmless 
error.  Although additional notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
service medical records, a death certificate, VA medical 
records and private medical records.  The veteran indicated 
at a November 1999 hearing that he sought treatment from a 
private medical provider upon his release from active duty 
but he stated the private medical provider had subsequently 
died and medical records were unavailable.  Additional 
private medical evidence thoroughly reveals the diagnosis and 
treatment of a hematological disorder, to include the 
histories given by the veteran (which only reference earlier 
treatment in relation to chronic fatigue).  As there is 
sufficient competent medical evidence to decide the appeal to 
include VA examinations and opinions obtained prior to the 
veteran's death, obtaining a VA medical opinion is not in 
order.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claims file contains the appellant's statements in 
support of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record for which she has not been 
afforded the opportunity to either submit the evidence or 
authorize VA to obtain it.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Cause of Death Claim

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant, as a layperson, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
the appellant's opinion that the veteran's death is due to 
his military service is not competent medical evidence.  
However, her assertions will be addressed within the context 
of the evidence submitted in support of her claim.

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2006).  The 
immediate cause of the veteran's death in February 2002 was 
identified on the death certificate as post-operative 
refractory intra-abdominal bleed with renal failure due to 
refractory immune thrombocytopenia listed as the underlying 
cause of death.  See also February 2002 autopsy report and 
April 2002 letter from a private physician.

The competent medical evidence shows the veteran was 
diagnosed with idiopathic thrombocytopenia purpura (ITP) in 
1996.  See private medical clinic records.  The private 
medical evidence and a November 1999 hearing transcript 
indicate the veteran was very worried about his chemical 
exposures while in Southwest Asia as well as feeling strongly 
that whatever happened to his platelets was caused by his 
Gulf War service.  However, the private and VA medical 
evidence indicates the etiology of the veteran's disorder was 
unclear.  The June 2001 VA examination report notes that 
"idiopathic" means cause unknown and that while many 
medications have been indicated as a cause of ITP, no 
environmental or chemical exposures causes have been proven 
to cause ITP.  See also October 1997 VA examination report 
and April 1999 private medical group record.  

The appellant asserts the veteran's in-service Anthrax 
vaccinations led to ITP.  In support of this supposition she 
has submitted Internet research, to include articles noting 
numerous unanswered questions about anthrax vaccines and that 
problems with the vaccine had been raised.  However, none of 
the Internet research submitted by the appellant specifically 
links the development of ITP to anthrax vaccinations or 
discusses controlled studies that have made such a 
conclusion.  As such, the Internet research is not relevant, 
material evidence in support of her claim.  The June 2001 VA 
examination report shows the examiner noted there was no 
evidence that ITP was caused by vaccinations.  In short, 
competent, probative evidence fails to link the disorder 
which led to the veteran's death to either of his periods of 
active duty.

The veteran had service in the Republic of Vietnam during the 
Vietnam era as well as in Southwest Asia in support of 
Operation Desert Shield/Storm.  However, ITP is not a disease 
for which service connection may be presumed due to an 
association with exposure to herbicidal agents.  See 
38 C.F.R. § 3.309(e) (2006); 68 Fed. Reg. 27, 630 (May 20, 
2003).  Additionally, while the etiology of the diagnosed 
hematological disorder has not been identified by competent 
medical evidence, it is a diagnosed disability such that 
service connection may not be established as a chronic 
disability that cannot be attributed to a known clinical 
diagnosis (undiagnosed illness) or as a medically unexplained 
multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2006).  Furthermore, the private and VA 
medical evidence of record shows the veteran's platelet count 
did not drop until over a year after his discharge from 
active duty in May 1991 and as such was not diagnosed to a 
compensable degree within one year of active duty such that 
presumptive service connection would be warranted.

While competent, probative evidence fails to link the 
veteran's cause of death to either of his periods of active 
duty, the second question that must be resolved with regard 
to the issue of entitlement to service connection for the 
cause of the veteran's death is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2006).  Prior to his death, 
service connection had been established for gastric ulcer, 
tinea cruris and tinea pedis, fatigue and memory loss due to 
undiagnosed illness, status-post tonsillitis, and status-post 
pilonidal cystectomy.  The medical evidence shows the 
veteran's service-connected chronic fatigue syndrome was 
successfully treated with doxycycline for one year.  See 
January 2002 private medical record.  A March 2000 VA 
examination report contains a diagnosis of thrombocytopenia 
secondary to doxycycline.  In contrast, the June 2001 VA 
examination report contains an opinion that doxycycline may 
have caused ITP but this was difficult to prove.  The 
examiner indicated there was no clinical basis for such a 
diagnosis in the veteran's case.  Based on the substantial 
evidence showing the veteran's thrombocytopenia was 
idiopathic in nature as well as the opinion in the June 2001 
VA examination report of no clinical basis for such a 
conclusion, the Board concludes that the weight of the 
competent, probative medical evidence does not rise to the 
level of equipoise for a factual conclusion that the 
competent medical links the veteran's thrombocytopenia to 
medication used to treat a service-connected disability.  As 
such, the competent, probative medical evidence indicates the 
veteran did not have a service-connected disability that was 
related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death.  

In conclusion, the weight of the evidence is against the 
appellant's claim.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (doctrine of reasonable doubt does not 
apply when the preponderance of the evidence is against 
claim).  Accordingly, despite the veteran's commendable 
military service, service connection for the cause of his 
death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


